Title: To George Washington from Joseph Reed, 16 September 1777
From: Reed, Joseph
To: Washington, George



Sir
Swedes Ford [Pa.] Sept. 16. 1777 6 oClock P.M.

We apprized you a few Hours ago that the River was rising fast & scarcely fordable the heavy Rains since have swelled it so much that it is now impassable—& from the best Accounts & Opinions it will be 24 Hours before it will be fordable for Footmen. In the former Letter I mentioned by desire of Genl Armstrong who came up to this Place this Morning that Monsr Portal has been up & will lay out the necessary Works assoon as the Weather will permit The Militia are collecting at this Place & the fords lower down for the Purposes mentioned in your last Letter—The Bridge is fully removed the Boats below the Falls (except one at the Middle Ferry & one at the Upper Ferry removed for particular Occasions) are also taken proper Care of. Genl Armstrong wishes to know if there is any Acct from Genl Smallwood—if any one of the Gentlemen could spare Time for a few Lines it would be very acceptable. I am in Haste but with unfeigned Respect & Affection Dear Sir Your most Obedt & faithful

J. Reed

